NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


M.J.C.,                                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-968
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for Manatee
County; Teri Kaklis Dees, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.